ORDER
PER CURIAM.
Leatrice Barry (Barry) appeals from the decision of the Missouri Labor and Industrial Relations Commission (Commission) in favor of Clayton Corporation (Clayton) denying *524Barry unemployment compensation. Barry contends the Commission’s decision is erroneous because her transportation problems arose due to Clayton’s relocation of her work site and, therefore, her termination was for good cause attributable to the employer.
We have reviewed the briefs of the parties and the record on appeal. The order of the Commission is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the Commission’s order pursuant to Rule 84.16(b).